The cases cited from this court by the majority have no bearing on the question at issue. They were either decided before the enactment of the statute or are from a county not coming under the official reporter act of which this statute is a part. Therefore, we are entirely free to determine now the legislative intent.
Our constitution, Art. I, sec. 22, gives to a person convicted of crime an absolute right of appeal. The statute here in question, quoted by the majority, was enacted in the light of that constitutional provision, and for the purpose of making the constitutional right of appeal effective in those cases where the accused is without financial means. The language used must be construed to effectuate the intention of the legislature.
Undoubtedly, the trial judge may exercise discretion in passing upon the question of the financial ability of the applicant in any case; and it may be that he may go even further, and when he is satisfied that every question that may be raised on appeal has been passed upon by this court, he may for that reason deny the application, upon the ground that an appeal under those conditions would be frivolous and for the purpose of delay only. But when the trial court goes beyond that and says, as he said here, that the applicant has been accorded a fair and impartial trial, and that no grave or prejudicial errors have occurred therein, then he thereby usurps the functions of this court and himself assumes to pass as a court of review upon his own rulings, and thus denies the constitutional right to appeal. *Page 467 
No such purpose or intent can be presumed to have been in the legislative mind, and I can not concur in a construction of the statute which will uphold such a proceeding.
In my judgment, the writ should issue. I therefore dissent.
BEELER, J., concurs with TOLMAN, C.J.